                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

DONALD WILLIAMS, JR., #187184                                          PETITIONER

v.                                                   CAUSE NO. 1:15cv422-LG-FKB

WARDEN BRADLEY                                                       RESPONDENT

          ORDER ADOPTING REPORT AND RECOMMENDATION
                    AND DENYING PETITION

       For the reasons stated in the [58] Report and Recommendation of the

Magistrate Judge filed February 2, 2019, and after an independent review of the

record, a de novo determination of the issues, consideration of Petitioner’s [61]

Objection to the Report and Recommendation, Respondent’s [64] Response to

Petitioner’s Objection, and having determined that the findings are correct under

applicable law:

      IT IS ORDERED AND ADJUDGED that the [58] Report and

Recommendation of the Magistrate Judge is ADOPTED as the findings and

conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the Petition for Writ

of Habeas Corpus filed by the Petitioner is DENIED. This case is DISMISSED

WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 11th day of March, 2019.




                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
